211 U.S. 522 (1909)
UNITED STATES
v.
SULLENBERGER.
No. 290.
Supreme Court of United States.
Argued December 16, 17, 1908.
Decided January 4, 1909.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
*523 The Attorney General and The Solicitor General, with whom Mr. Edwin W. Lawrence, Special Assistant to the Attorney General, for the United States.[1] Mr. Edmund F. Richardson, with whom Mr. Horace N. Hawkins was on the brief, for defendants in error.
*524 MR. JUSTICE WHITE delivered the opinion of the court.
In this case the United States seeks the reversal of the action of the court below in quashing an indictment, the writ of error being prosecuted directly from this court upon the assumption that the case comes within the act of March 2, 1907. The indictment charged a conspiracy in violation of § 5440, Rev. Stat., to unlawfully acquire land of the United States under the timber and stone act. The court gave to the indictment the same construction which it affixed to the indictment in the case of United States v. Biggs et al., No. 289, which we have just decided, ante, p. 507, and applied the same principles which it expounded in the opinion in that case. Disregarding mere immaterial differences in the form of the pleadings *525 this case is like the Biggs case, and is disposed of by the opinion which we have just announced in that case.
Affirmed.
NOTES
[1]   For argument of counsel for United States in this case, see United States v. Biggs et al., ante, p. 507.